Appeals from orders of the Court of Special Sessions of the City of New York, Borough of Brooklyn, dismissing informations accusing respondents of violations of subdivision 5-a of section 70 of the Vehicle and Traffic Law. Orders unanimously affirmed. The People have saved no questions for review. The orders appealed from were made on trial at the suggestion and on the consent of the District Attorney, after a statement by counsel of the facts which the evidence would establish, to avoid determinations after the facts had been established by evidence, that the evidence was insufficient. If it be assumed that they were not in fact such determinations from which no appeal would lie (Code Crim. Pro., § 518) the People are, nevertheless, in no position to claim that any of their substantial rights have been affected by the determinations made. Present—Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.